              Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Application of
                                                 Civil Action No. 1 :20-cv-04914 (AKH)
BANCROFT OWNERS, INC.,

                                  Petitioner,

          -against-

NEW YORK HOTEL & MOTEL TRADES
COUNCIL, AFL-CIO,

                                  Respondent.




      UNION MEMORANDUM OF LAW IN OPPOSITION TO PETITONER’S
  APPLICATION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                 INJUNCTION TO STAY ARBITRATIONS




                                                PITTA LLP
                                                Joseph Farelli
                                                Ofarelli@pinalaw.com)
                                                120 Broadway, 28th Floor
                                                New York, NY 10271
                                                Telephone: 212-652-3890
                                                Facsimile: 212-652-3891




(00674835.1
                Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 2 of 24




(00674835-I }
           Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 3 of 24




                                  PRELIMINARY STATEMENT

        Respondent New York Hotel and Motel Trades Council, AFL-CIO (“Union” or

“Respondent”), by its attorneys, Pitta LLP, submits this Memotandum of Law, along with

supporting affidavits and affirmations, in opposition to the Order to Show Cause brought by Bancrofi

Owners, Inc. dlb/a Bancroft Condo d/b/a Bancroft Hotel (“Hotel” or “Petitioner”) seeking a

temporary restraining order (“TRO”) and preliminary injunction staying arbitrations scheduled for

June 29, and July 1, 2020 (“Action”).

        The Hotel’s application for a TRO and a preliminary injunction to stay the June 29, and

July 1, 2020 arbitrations brought by the Union (collectively “Arbitrations”) is based upon its

frivolous assertion, made at the proverbial last hour, that the Hotel is not bound to a collective

bargaining agreement under which it has lived and complied with over the course of the last seven

(7) years. The Hotel has not and cannot meet the standard for issuance of the requested injunctive

relief as it has not submitted any evidence of actual imminent and irreparable hann; has no

likelihood of success on the merits of its application; the balance of equities tilts against it; and the

public interest would be harmed.

        First, the Hotel abjectly fails to meet the high threshold standard for irreparable harm

reiterated by a district court in this Circuit in International Brotherhood of Electrical Workers,

AFL-CIO, Local Union No. 3 v. Charter Communications. Inc., 277 F. Supp. 3d 356 (E.D.N.Y.

2017). As emphasized by District Court Judge Jack Weinstein, irreparable harm is the sine qua

non for equitable relief and if there is no actual irreparable injury, then there is no preliminary

injunction. See id. at 365. Here, there is no irreparable harm whatsoever from having to participate

in an arbitration proceeding the Hotel can subsequently challenge. Second, the Hotel cannot

demonstrate any likelihood of success on the merits. Instead the evidence is overwhelming that

the Hotel has adopted and assumed the Division A collective bargaining agreement (“CBA”) by

{00640841.OOCX/   }
               Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 4 of 24




participating without objection in multi-employer bargaining and subsequently honoring all of the

terms of the CBA (including making contributions to the multi-employer Taft-Hartley funds

enumerated under the CBA at the rates set forth therein) for seven (7) years, and even settling

disputes arising under the contract with agreements that incorporate its grievance and arbitration

provisions.. Therefore, the Hotel is not likely to succeed in convincing the Court that it is not bound

to the CBA and the agreement to arbitrate set forth therein.

         The Hotel’s application to stay the Arbitrations also fails the equities in light of the

irrefutable fact the Hotel contractually agreed to submit to the arbitrator all challenges to

arbitrability and the jurisdiction of the contract arbitrator. Equity cannot countenance a party’s

complete abdication of basic responsibility. The fact that the Hotel then attempted to sneak in this

Action at the very last moment only aggravates further the Hotel’s unclean hands.                               Finally,

inasmuch as public policy long favors labor arbitration as the fast and final means for resolving

labor disputes, the Hotel’s Action lacks any basis at all.

         Based upon the foregoing, the Court should deny the Hotel’s application for a TRO and

preliminary injunction to stay the Arbitrations and dismiss the Hotel’s June 26, 2020 petition to

stay the same (“Petition”), in its entirely, and award the Union its attorneys’ fees.

                                                      FACTS

Hotel Bound to the Division A Collective Bargaining Agreement

         Since 1998, if not decades earlier, Associated Hotels and Motels of Greater New York

(“Associated Hotels”) has existed for the sole purpose of representing smaller scale hotels and

residential buildings that were former hotels in multi-employer bargaining for an industry-wide

collective bargaining agreement. (Farelli Aff.           ¶8).1   In 2007, Robert Saltzstein of the Associated




I        References to a specific paragraph of the Affirmation of Joseph Farelli is noted as “(Farelli Aff.   ¶ )“.
                                                           2
(00674835-I)
                  Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 5 of 24




Hotels provided the Hotel, Restaurant, Club Employees and Bartenders Union, Local 6 (“Union”),

an affiliate of the Union, with a list of employers from who it had received bargaining assents to

represent then in multi-employer bargaining, including the Hotel, along with a copy of the Hotel’s

assent. (Farelli Aff. ¶9, Exhibits A and B). The Union and two bargaining groups, the Association

and the Associated Hotels, engaged in multi-employer bargaining, with such bargaining resulting

in the parties concluding an industry-wide collective bargaining covering the employer members

of the Association and Associated Hotels, commonly known as the Division A collective

bargaining agreement (“Division A CBA”). The Division A CBA was signed by the Union,

Association and the Associated Hotels representatives and not any of the individual employers

represented in the multi-employer bargaining. (Farelli Aff. ¶10, Exhibit C).

         In 2013, the Association and the Associated Hotels engaged the Union in multi-employer

bargaining to extend and modify the Division A CBA. Prior to such round of bargaining, Saltzstein

of the Associated Hotels provided the Union with a list of employers who the Associated Hotels

would represent in multi-employer bargaining with the Union, including the Hotel. Further, prior

to such bargaining, the Union had not received any notice from the Hotel that it was revoking the

Associated Hotels’ bargaining authority or that it was withdrawing from multi-employer

bargaining. (Farelli Aff. ¶11, Exhibit D). The 2013 bargaining between the Association,

Associated Hotels and the Union resulted in an agreement which extended and modified the

Division A CBA with a duration from July 1, 2013 through June 30, 2020 (“2013 agreement”).

The 2013 agreement modified the terms of the Division A CBA, inter cilia, by providing for seven

(7) annual wage increases; a new two (2) year step-up period during which newly hired employees

were paid 85% of the Division A CBA minimum wage rates in the employees’ third and fourth

years; an increase in the contribution rates to all of the multi-employer Taft-Hartley employee

benefit fUnds (collectively “Funds”) set forth in the Division A CBA, including the newly added
                                                 3
(00674835-I   }
               Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 6 of 24




Pre-paid Legal Fund (“Legal Fund”) and Industry-wide Training Program (“ITP”); and that the

Hotel was required to file monthly electronic reports with the Union. (Farelli Aff. ¶12). The

modified Division A CBA was signed by representatives from the Union, Association and the

Associated Hotels, and not any individual employers who were members of the Association or the

Associated Hotels. (Farelli Aff. ¶13, Exhibit E). The Hotel implemented the terms of the 2013

agreement. (Farelli Aff. ¶14).

         In 2015, the Association and the Associated Hotels, again, engaged the Union in multi-

employer bargaining for an agreement to modi& and extend the Division A CBA through June 30,

2027. (Farelli Aff. ¶15). Prior to bargaining, Saltzstein of the Associated Hotels provided the

Union with a list of employers who the Associated Hotels would represent in multi-employer

bargaining with the Union, including the Hotel. Saltzstein also noted in his communication with

the Union that no Associated Hotels employer member had sent a notice of withdrawal from multi-

employer bargaining. The Union had also not received any notice from the Hotel that it was

withdrawing from the Associated Hotels and its multi-employer bargaining. (Farelli Aff. ¶16,

Exhibit F). The 2015 bargaining between the Association, Associated Hotels and the Union

resulted in an agreement which modified and extended the Division A CBA through June 30, 2027

(“2015 agreement”). The 2015 agreement modified the terms of the then Division A CBA, inter

alia, by reallocating one-half of the monthly contribution payable to the Legal Fund to the Health

Benefits Fund and significantly increasing the contribution rates to the Health Benefits Fund,

effective January 1, 2015. (Farelli Aff. ¶17, Exhibit G). The Hotel implemented the terms of the

2015 agreement. (Farelli Aff. ¶18).

         Since 2013, the Hotel has complied with the Division A CBA, as modified by the 2013 and

2015 agreements. It has paid the minimum hourly wage scales and each of the seven (7) annual

wage increases to date provided for under the Division A CBA. (Bokerman Aff. ¶7)(Farelli Aff.
                                                4
{00674835.1}
               Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 7 of 24




¶fflJ12,   14).2   The Hotel also availed itself of the newly added two (2) year step-up period by which

it paid newly hired employees at 85% of the Division A CBA minimum wage rates during the

employees’ third and fourth years of employment. (Farelli Aff. ¶flJ12, 14). During the same period,

the Hotel has filed monthly remittance reports and remitted monthly benefit contributions to all of

the multi-employer Taft-Hartley employee benefit funds (collectively “Funds”), including the

Health Fund, at the rates set forth in the Division A CBA in 2013, later modified by the 2015

Agreement. (Bokerman Aff. ¶9)(Farelli Aff. ¶1J12, 14, 17)(Veras Aff ¶~J 3~4)•3 The Hotel, in its

Petition to the Court, conceded this payment of contractual wages to employees and benefit

contributions to the Funds on their behalf. (Petition ¶21).~ The Hotel has also checked-off dues

from bargaining unit employees and forwarded the same to the Union, along with monthly

electronic reports, as required under the Division A CBA. (Bokerman Aff. ¶1J6, 8) (Farelli Aff.

¶~l2, 14). Moreover, in 2017, current counsel to the Hotel acknowledged in an e-mail that the

Hotel was bound to the Division A CBA and requested to re-negotiate regarding the hiring

procedures outlined in the Division A CBA. Also copied on the 2017 e-mail was Joseph Labuda,

Esq. (“Labuda”) who submitted to the Court a sworn affidavit in support of the Hotel’s argument

that it was not bound to the Division A CBA. (Bokerman Aff. ¶12, Exhibit H). The Hotel has also

consistently acted as bound by the Division A CBA by engaging the Union in its normal course of

enforcing the terms of the same, including discussions regarding discipline; untimely payment of

annual wage increases; and the contractually mandated hiring procedures. (Bokerman Aff. ¶13,

Exhibits I-K).




2           References to a specific paragraph of the Affirmation of Amy Bokerman is noted as “(Bokerman Aff.         ¶ )“
            References to a specific paragraph of the Affidavit of Harry Veras is noted as “(Veras Aff. ¶ )“
            Reference to the specific paragraph in the Hotel’s Petition to Stay the Arbitrations is noted as “(Petition ¶).“
                                                              5
(00674835.!
               Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 8 of 24




Agreement to Arbitrate

         Article VIII of the Division A CBA contains an extremely broad arbitration clause that

provides, in part:

         a)       Grievances arising between the parties hereto involving questions or
         interpretation or application of any clause of this Agreement, or any acts, conduct
         or relations between the parties, directly or indirectly, which shall not have been
         adjusted by and between the parties involved shall be referred to a permanent
         umpire(s) to be known as the Impartial Chairman, and his/her decision shall be final
         and binding upon the parties hereto. Any questions regarding arbitrability,
         substantive, procedural, or otherwise, or regarding the Impartial Chairperson’s
         jurisdiction or authority, shall be submitted to the Impartial Chairperson in
         accordance with this Article,



         d)      The parties consent that any papers, notices or process, including
         subpoenas, necessary or appropriate to initiate or continue an arbitration hereunder
         or to enforce or to enforce or confirm an award, may be served, may be served by
         ordinary mail directed to the last known address of the parties or their attorneys, or
         when authorized by the Impartial Chairperson, by telegram, fax, e-mail or
         telephone... [emphasis added](Bokerman Aff. ¶3, Exhibit A).


         The Hotel is acutely familiar with the grievance and arbitration provisions of the Division

A CBA as it has resolved multiple grievances under the same. In 2014, the Hotel appeared before

the same CBA designated arbitral forum it now seeks to avoid, the Office of the Impartial

Chairperson (“OIC” or Impartial Chairperson”), and executed a Voluntary Settlement Agreement

dated April 9, 2014 (“2014 VSA”) approved by Impartial Chairperson Elliott Shriftman.

(Bokerman Aff. ¶10, Exhibit F). In 2016, the Hotel entered into another Voluntary Settlement

Agreement with the Union (“2016 VSA”) under which it resolved a grievance regarding its failure

to include night differential as part of overtime pay as required under the Division A CBA.

(Bokerman Aff. ¶10, Exhibit G). The 2016 VSA expressly provided:



                                                   6
{00674835.l)
               Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 9 of 24




         Any disputes between the parties or regarding this VSA shall be submitted to final
         and binding arbitration before the Office of the Impartial Chairperson in accordance
         with the grievance and arbitration procedure of Division A CBA. [emphasis added]
         (Bokerman Aff. Exhibit 0).

Instant Arbitrations

         In February 2020, Hotel employee William McNicholas was discharged by the Hotel.

Union representative Harry Rygor met with the Hotel, as he had previously done on multiple

occasions, to discuss and possibly resolve the issue of McNicholas’ discharge. (Farelli Aff. ¶19).

As the parties were unable to resolve same, the Union sent the Hotel and the Office of the Impartial

Chairperson (“OIC”) a demand for arbitration on April 15, 2020. (Farelli Aff. ¶20, Exhibit H). On

May 5, 2020 the OIC sent the Hotel and Union a notice of arbitration hearing regarding the matter

for May 15, 2020. That same day, Judith M. Caplan, the Senior Vice President of Human

Resources for Terra Holdings, LLC, the managing agent for the Hotel, responded to the notice, via

e-mail, and advised the OIC that Ms. Fontana would be appearing at the May 15, 2020 arbitration

hearing on behalf of the Hotel. (Farelli Aff. ¶21, Exhibits I-J). Thereafter, the Hotel’s attorney,

Labuda, claimed that the Hotel had not received the hearing notice and then requested an

adjournment of the May 15, 2020 hearing. (Farelli Aff; ¶22). Impartial Chairperson Ira Drogin

granted the Hotel’s request for adjournment over the Union’s objection and the OIC offered the

parties hearings dates of June 5, 10, 12, or 15, 2020. After failing to hear from the Hotel, Impartial

Chairperson set down July 1, 2020 for a hearing date and the OIC sent the parties notice of the

same on June 19, 2020. (Farelli Aff. ¶23, Exhibit K)

         In response to Hotel counsel’s inquiry as to a signed collective bargaining agreement,

Union counsel sent him a copy of the Division A CBA and 2015 agreement, along with copies of

the 2013 and 2015 Saltzstein e-mails evidencing the Hotel’s participation in multi-employer

bargaining by Associated Hotels for the Division A CBA. (Farelli Aff. ¶24, Exhibit L). In light of

                                                   7
{00674835.I)
                  Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 10 of 24




Hotel’s counsel’s assertions that the Hotel might not be bound by the Division A CBA past June

30, 2020, the Union demanded an emergency arbitration, which was scheduled for June 29, 2020,

regarding the Hotel’s repudiation of the Division A CBA, which now runs through June 30, 2027.

(Farelli Aff. ¶26, Exhibits M-N).

                                           ARGUMENT

                                                   I.

                  HOTEL HAS FAILED TO SATISFY THE STANDARD FOR ISSUANCE
                            OF A TRO OR PRELIMINARY INJUNCTION

         It is well established in this Circuit that the standard for granting a TRO is the same for

granting a preliminary injunction. International Brotherhood of Electrical Workers, AFL-CIO,

Local Union No. 3 v. Charter Communications, Inc., 277 F.Supp.3d at 363 (citing Andino v.

Fischer, 555 F.Supp.2d 418, 419 (S.D.N.Y. 2008); Residents and Families United to Save Our

Adult Homes v. Zucker, 2017 WL 3446805, at *1 (E.D.N.Y. Aug. 10, 2017)). A party seeking a

preliminary injunction must establish: (1) irreparable harm; (2) either (a) a likelihood of success

on the merits, or (b) sufficiently serious questions going to the merits of its claims to make them

fair ground for litigation, plus a balance of the hardships tipping decidedly in favor of the moving

party; and (3) that a preliminary injunction is in the public interest. Id. (citing New York ex rel.

Schneiderman v. Actavis PLC, 787 F.3d 638, 650 (2d Cir. 2015)). “[Aj preliminary injunction is

an extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

showing, carries the burden of persuasion.” Id. (quoting Mazurek v. Armstrong, 520 U.S. 968, 972

(1997)). In this case, the Hotel falls woefully short of carrying its burden to establish each and

every element necessary for the issuance of a TRO and preliminary injunction to stay the

Arbitrations demanded by the Union.




                                                  8
{00674835.1   }
            Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 11 of 24




                                                 A.

                THE HOTEL PRESENTS NO EVIDENCE OF IRREPABLE HARM

         Irreparable harm means: “certain and imminent harm for which a monetary award does not

adequately compensate.”    a (quoting Wisdom Import Sales Co., L.L.C. v. Labatt Brewing Co.,
Ltd., 339 F.3d 101, 113 (2d Cir. 2003)). Judge Weinstein, in Charter Communications. Inc.,

examined and analyzed the requisite proof of irreparable harm for the issuance of a TRO and

preliminary injunction. He specifically noted that in the Second Circuit courts “may no longer

simply presume irreparable harm; rather, plaintiffs must demonstrate that, on the facts of the case,

the failure to issue an injunction would actually cause irreparable harm.”   a at 364 (quoting WPIX,
Inc. v. ivi, Inc., 691 F.3d 275, 285 (2d Cir. 2012D[emphasis added].

         In restating the governing law, Judge Weinstein not only relied upon the 2012 Second

Circuit decision in WPIX, Inc., but upon the Second Circuit’s decision in Emery Air Freight Corp.

v. Local Union 295 in finding no showing of irreparable harm. j~. at 364-65. The Second Circuit

in Emery Air Freight Corp., in denying an employer’s application for a preliminary injunction to

stay arbitration, held that neither the monetary cost of arbitration nor the possibility of an adverse

arbitral decision posed irreparable harm, noting that any arbitration award would need to withstand

“judicial scrutiny.” 786 F.2d 93, 100-101 (2d Cir. 1986). Judge Weinstein reiterated this mandate

in Charter Communications, Inc., 277 F.Supp.3d at 365 (quoting Sampson v. Murray, 415 U.S.

61,90(1974) (“Mere injuries, however substantial, in terms of money, time and energy necessarily

expended in the absence of a stay, are not enough.”)). As succinctly underscored by Judge

Weinstein, “The threat of irreparable injury is a sine qua non. If there is no irreparable injury, there

can [should] be no preliminary injunction.”     ~4.   (quoting American Airlines, Inc. v. Imhof, 620

F.Supp.2d 574, 579 (S.D.N.Y. 2009) (internal quotation marks, citations, and alteration omitted)).

Since the union in Charter Communications, Inc. offered no hard evidence of purported harm
                                                      9
{OO674835~I }
               Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 12 of 24




beyond expenses on an issue it claimed non-arbitrable, Judge Weinstein denied injunctive relief

The same result is warranted here.

         The Hotel’s reliance on Tellium v. Coming in support of its argument for irreparable harm

is misplaced. Judge Weinstein explained in Charter Communications, Inc. that Tellium and similar

decisions had been abrogated by the Second Circuit in WPIX. See id. at 364. He noted that

decisions like Tellium “collapsed” the irreparable harm inquiry into the likelihood of success

prong, despite the two serving as separate, discrete requirements.      14.   at 365. Judge Weinstein

concluded that: “Under a newer view, courts ‘may no longer simply presume irreparable harm;

rather, plaintiffs must demonstrate that, on the facts of the case, the failure to issue an injunction

would actually cause irreparable harm.”    14.   at 364.

         In this case, there is no evidence of irreparable harm. The Hotel fails to even allege facts

of irreparable harm in the Petition or its affidavits in support of its Order to Show Cause for a TRO

and preliminary injunction in this case. Instead, the only reference to any alleged irreparable harm

is a conclusory statement in its memorandum of law based upon outdated law.

         In any event, any belated claim of irreparable harm that the Hotel seeks to aver is belied by

its own conduct. The Hotel waited over seven (7) years to claim that it was not bound by a

collective bargaining agreement and arbitration clause which it generally complied with during the

same period of time.

                                                    B.

           THE HOTEL LACKS ANY LIKELIHOOD OF SUCCESS ON THE MERITS
            OR SERIOUS QUESTIONS GOING TO THE MERITS OF ITS CLAIMS

         The Hotel’s only factual argument is that it has not signed a collective bargaining

agreement with the Union. Such argument ignores well settled precedent in this Circuit that a non

signatory party may bound to a collective bargaining agreement through agency; assumption;


                                                     10
{00674835-]}
               Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 13 of 24




incorporation by reference; and estoppel. ABM Indus. Groups. LLC v. Int’l Union of Operating

Engineers, Local 30A. 30B, AFL-CIO, No. 1:18-CV-10770-GHW, 2019 WL 3554504, at *3

(S.D.N.Y. Aug. 5, 2019) (quoting Local Union No. 38, Sheet Metal Worker& Int’l Ass’n, AFL

CIO v. Custom Air Sys., Inc., 357 F.3d 266, 268 (2d Cir. 2004)).

         The Hotel is bound to the Division A CBA under the principles of agency through multi-

employer bargaining. “If the ‘principal, if not virtually sole activity’ of an association is to

negotiate collective bargaining agreements on behalf of its members and if the longstanding,

universally observed and universally known custom is that members are bound by such

agreements, acquiring membership in that organization.   .   .   constitute[s] an unequivocal statement

as to its actual authority to bind the new member.” Trustees of UIU Health & Welfare Fund v.

New York Flame Proofing Co., 828 F.2d 79, 83 (2d Cir. 1987); Bevona v. Deer Head Chemical

Industries. Inc.,No. 90 Civ. 3973(RJW)., 1991 WL 146327 (S.D.N.Y. July 19, 1991). Membership

also confers apparent authority on the employer association where an employer subsequently fails

to withdraw from multi-employer bargaining prior to negotiations. j4. at 84. With regards to

withdrawal, Courts have adopted the NLRB’s framework for determining whether an employer

effectively withdrew from a multi-employer bargaining arrangement. Courts refuse to permit

withdrawal “except upon adequate written notice given prior to the date set by the contract for

modification or to the agreed-upon date to begin the multiemployer negotiations.” Rd. Sprinkler

Fitters Local Union No. 669. AFL-CIO v. Simplex Grinnell LP, 251 F. Supp. 2d 1201, 1203

(W.D.N.Y. 2003) (quoting Retail Associates, Inc., 120 NLRB 388, 395 (1958)); accord Chartier

v. Parkoff, No. 96 CIV. 0541 RWS, 1997 WL 599390, at *3 (S.D.N.Y. Sept. 26, 1997). The

required written notice must be sent to the union. Sprinkler Fitters, 251 F. Supp. 2d at 1204.

Moreover, the notice must be clear and unequivocal. Trustees of Plumbers Local Union No. 1

Welfare Fund v. Bass Plumbing & Heating Corp., No. 13-CV-06797 ERK VMS, 2014 WL
                                               11
{00674835-I)
            Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 14 of 24




6886107, at *3 (E.D.N.Y. Dec. 8, 2014). Failure to properly withdrawal from a multiemployer

association results in the binding of an employer to subsequently negotiated agreements. ~

Rochester Laborers Welfare-S.U.B. Fund by Brown v. Flower City Monitors, Inc., No. 6:1 5-CV-

06446(MAT), 2017 WL 3033787, at *5 (W.D.N.Y. July 18, 2017).



          In this case, the Associated Hotels has existed since at least 1999, if not decades earlier,

for the sole purpose of representing smaller scale hotels and residential buildings that were former

hotels in multi-employer bargaining with the Union. The Hotel was aware of this when it joined

the Associated Hotels in 2007 by executing a bargaining assent to multi-employer bargaining with

the Union over the terms of the Division A CBA. Most importantly, the Hotel has not presented

any evidence that this actual authority by the Associated Hotels to bargain on behalf of the Hotel

was ever withdrawn. Equally telling is that the Hotel offers no evidence that it ever provided the

Union any express written notice since 2007 that it was withdrawing from multi-employer

bargaining, as required under federal labor law. In fact, Saltzstein specifically noted in his 2015 e

mail to the Union regarding the 2015 round of bargaining that Associated Hotels had not received

any withdrawal from multi-employer bargaining from any of the employers listed in his e-mail,

including the Hotel. As such, the Union reasonably relied upon Saltzstein’s representation that

Associated Hotels represented the Hotel in multi-employer bargaining in both the 2013 and 2015

round of negotiations which led to the extension and modification of the Division A CBA.

          A non-signatory also assumes a collective bargaining agreement where it manifests an

intent to adopt or agree to the CBA. Id. See also Brown v. C. Volante Corp., 194 F.3d 351, 355

(2d Cir. 1999) (submission of remittance reports and payment of union wages served as evidence

that the employer intended to adopt relevant CBA5). Indeed, “where an employer is furnished with

a successor CBA, and then begins to perform under its terms, it has accepted that contract:.
                                                   12
(00674835-I }
           Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 15 of 24




Seabury Const. Corp. v. Dist. Council of New York & Vicinity of United Bhd. of Carpenters &

Joiners of Am., 461 F. Supp. 2d 193, 198 (S.D.N.Y. 2006). In this ease, unlike in AGL Indus.. Inc.

v. Iron Workers Local 40, No. 14-CV-03618 FB RLM, 2014 WL 7338925 (E.D.N.Y. Dec. 22,

2014), the ease erroneously relied upon by the Hotel, the evidence is overwhelming that the Hotel

manifested an intent to be bound to the Division A CBA.

         The Hotel has paid the wage scales and annual wage increases under the Division A CRA

for seven (7) years, unlike in AGL Indus. where the employer paid wages, inconsistent with the

asserted binding collective bargaining agreement. Also, here, the Hotel has filed monthly

remittance reports and made contributions to the enumerated multi-employer Taft-Hartley funds

(“Funds”) under the Division A CBA for seven (7) years, whereas in AGL Indus. the employer

only filed remittance reports and made contributions to employee benefit fUnds for just six (6)

months. The Hotel not only made contributions to the Funds, including the Health Fund, at the

rates set forth in 2013 when the Division A CBA was negotiated, but since 2015, has made

contributions to the Funds at the rates modified by the 2015 Agreement which extended the

Division A CBA through June 30, 2027. During the same seven (7) year period, the Hotel filed

monthly electronic reports with the Union and checked-off dues from bargaining unit employees

and forwarded the same to the Union as required under the Division A CBA. In fact, Hotel counsel

acknowledged in an e-mail to the Union in 2017 that the Hotel was bound to the Division A CBA

when it requested to discuss how the hiring procedures outlined in the Division A CBA could be

adjusted for the Hotel. Moreover, Labuda, the affiant in support of the Hotel’s application for a

TRO and preliminary injunction in this case, was copied on this e-mail. The Hotel has also

consistently engaged with the Union in the normal course of contract enforcement of the Division

A CBA, including scheduling meetings to discuss discipline with a Union representative,

responding to e-mails from the Union regarding the Hotel’s failure to timely implement the wage
                                                13
{00674835-1}
           Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 16 of 24




increase as outlined in the Division A CBA, and corresponding with Union representatives

regarding the Hotel’s hiring obligations as outlined in the Division A CBA. In short, the Hotel’s

conduct since 2013 has been thoroughly consistent with being bound to the Division A CBA.

         Furthermore, the doctrine of assumption also means that “a party may be bound by an

arbitration clause if its subsequent conduct indicates that it is assuming the obligation to arbitrate.”

ABM Indus. Groups, LLC. 2019 WL 3554504, at *3• Again, the undisputed evidence in this case

establishes such intent. In 2014, the Hotel appeared before the Division A CBA designated arbitral

forum, the OIC, regarding a discharge grievance, much like the grievance scheduled for the July

1, 2020 arbitration, and had Impartial Chairperson Elliott Shriftman sign off on a Voluntary

Settlement Agreement (“VSA”) resolving the grievance and arbitration. Again, in 2016, the Hotel

entered into another VSA with the Union resolving a grievance that arose under the Division A

CBA. The 2016 VSA executed by the Hotel expressly provided:


         Any disputes between the parties or regarding this VSA shall be submitted to final
         and binding arbitration before the Office of the Impartial Chairperson in accordance
         with the grievance and arbitration procedure of Division A CBA. [emphasis added]

         Thus, not only has the Hotel expressly manifested an intent to be bound by the CBA and

its arbitration provisions, but it is bound to the arbitration provisions, separately, through

“incorporation by reference.” Under the theory of incorporation by reference, a party may compel

a non-signatory to arbitration where the non-signatory has entered into a separate contractual

relationship with the party which incorporates the existing arbitration clause.” ABM Indus.

Groups. LLC. 2019 WL 3554504, at *3 n.1. The 2016 VSA does just that.

         The Hotel also remains bound to the Division A CBA and the arbitration provisions

contained therein under the doctrine of estoppel. A “non-signatory may be bound by an arbitration

agreement after it has knowingly exploited an agreement containing the arbitration clause for its


                                                   14
{00674835-l}
            Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 17 of 24




direct benefit.” ABM Indus. Groups. LLC.. 2019 WL 3554504, at *3 n.1. In this case, the Hotel

has reaped the benefits of the Division A CBA for almost seven (7) years. The Hotel has paid its

employees’ wages and made benefit contributions to the Funds on their behalf as provided under

the Division A CBA. The Hotel concedes the benefit of the same when it declared in its petition

to the Court that it “has always maintained the practice of paying wages to its employees and the

benefits contributions to Respondent’s fringe benefits funds on behalf of the employees for health

care and retirement purposes in order to provide a competitive compensation package for its

employees.” Furthermore, the Hotel exploited the benefits of the 2013 agreement’s modification

to the Division A CBA by paying newly hired employees 85% of the Division A CBA’s minimum

wage scales in their third and fourth years. The Hotel has also availed itself of the Division A

CBA’s arbitration machinery. In 2014, the Hotel proceeded to arbitration before the Division A

CBA designated arbitration panel, the OIC, regarding a dispute with the Union concerning the

discharge of a Hotel employee. The Hotel ultimately resolved the Union’s discharge grievance,

with the approval of the Impartial Chairperson, by which the employee resigned and the Hotel

received a general release from the same thereby likely foreclosing any future litigation with the

employee. In 2016, Hotel representative Judith Caplan, the same person who was sent the Union’s

most recent demands for arbitration and the OIC’s hearing notices, signed an agreement with the

Union resolving a grievance regarding overtime pay and agreeing “Any disputes between the

parties   ...   shall be submitted to final and binding arbitration before the Office of the Impartial

Chairperson in accordance with the grievance and arbitration procedure of Division A CBA.”

Thus, the Hotel’s assertions in the Petition and supporting affidavits that it has not agreed to

arbitrate disputes with the Union are bald-faced lies. The Hotel has enjoyed seven (7) years of

labor peace and harmony provided by the Division A CBA as opposed to having had to bargain

individually with the Union upon expiration of the 2007 Division A CBA and experience any
                                                    15
{00674835.I }
              Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 18 of 24




attendant labor strife in connection with the same. Accordingly, the Hotel is estopped from now

arguing that it is not bound to the Division A CBA and the agreement to arbitrate set forth therein.


         Finally, any argument by the Hotel that the Union’s discharge grievance or repudiation

claim is not subject to the parties’ agreement to arbitrate under the Division A CBA is equally

bereft of merit. Article VIII of the Division A CBA contains an extremely broad arbitration clause

that provides, in part:

         a)       Grievances arising between the parties hereto involving questions or
         interpretation or application of any clause of this Agreement, or any acts, conduct
         or relations between the parties, directly or indirectly, which shall not have been
         adjusted by and between the parties involved shall be referred to a permanent
         umpire(s) to be known as the Impartial Chairman, and his/her decision shall be final
         and binding upon the parties hereto. Any questions regarding arbitrability,
         substantive, procedural, or otherwise, or regarding the Impartial Chairperson’s
         jurisdiction or authority, shall be submitted to the Impartial Chairperson in
         accordance with this Article.

         The Second Circuit has construed an arbitration provision almost identical to the above to

hold: “No grievance   —   either specific or general   —    is excluded from this broad coverage.” Pitta v.

Hotel Ass’n of N.Y.C., Inc., 806 F.2d 419,422 (2d Cir. 1986). Such language admits no exclusion

of disputes post arbitration. On the contrary, such all-encompassing arbitration language more than

affords ample basis to conclude that the parties affirmatively intended to not only arbitrate all

grievances arising out of their contractual relationship, but any and all disputes, whether it be

directly or indirectly, between them. Accordingly, the presumptions favoring arbitration generally,

and federal labor arbitration specifically, coupled with this extremely broad arbitration clause,

strongly militate against the District Court’s granting the Hotel’s requested relief for a prohibition

against Arbitrations brought by the Union, including the repudiation claim.

         Most importantly, any challenges by the Hotel to the arbitrability of any dispute with the

Union must be submitted to the Impartial Chairperson, not the Court, in accordance with the


                                                       16
(00674835.1
                Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 19 of 24




parties’ express agreement to do so. This Circuit has repeatedly enforced the parties’ ability to

provide for the arbitrator to decide the issue of arbitrability itself. Shaw Grp. Inc. v. Triplefine

Int’l Corp., 322 F.3d 115, 124-25 (2d Cir. 2003) (agreement manifested parties’ clear and

unmistakable intent to submit questions of arbitrability to the arbitrator so “the district court should

have deferred to the arbitrator on the parties’ dispute about the arbitrability of that claim”); Bell v.

Cendant Corp., 293 F.3d 563, 568-70 (2d Cir. 2002) (affirming district court granting of motion

to compel arbitration of arbitrability, including claim of waiver); PaineWebber v. Bybyk, 81 F.3d

1193, 1197, 1199 (2d Cir. 1996) (the parties’ agreement providing “any and all controversies

concerning any.      . .   dispute or the construction, preference, or breach of this or any other agreement

    shall be determined by arbitration.        .   .“;   action to stay arbitration dismissed by endorsed order

by Judge Duffy, and affirmed by the Court of Appeals); New York Hotel & Motel Trades Council,

AFL-CIO v. Hotel Nikko of New York. Inc., No. 91 CIV. 0755 (DNE), 1991 WL 168284, at *5

(S.D.N.Y. Aug. 22, 1991).

          Here, Article VIII of the Division A CBA expressly provides, in part:

          Any questions regarding arbitrability, substantive, procedural, or otherwise, or
          regarding the Impartial Chairperson’s jurisdiction or authority, shall be submitted
          to the Impartial Chairperson in accordance with this Article. [emphasis added]

          This clear and unambiguous language required the Hotel to submit any challenge to the

arbitrability of the Union’s discharge grievance and repudiation claim to the Impartial Chairperson,

not to a state or federal court. Simply put, the Hotel has no business being in state or federal court

regarding the arbitrability of any disputes with the Union as its sole agreed upon choice of forum

is the OIC.




                                                            17
(00674835-i }
              Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 20 of 24




                                                  C.

     THE BALANCE OF THE EOUTIES IN THIS CASE CUTS AGAINST THE HOTEL

         “It is a fundamental principle that he who comes into equity must come with clean hands.”

Stokely-Van Camp, Inc. v. Coca-Cola Co., 646 F. Supp. 2d 510, 532 (S.D.N.Y. 2009) (quoting

Hermes Intl v. Lederer de Paris Fifth Ave.. Inc., 219 F.3d 104, 107 (2d Cir. 2000)). “To sustain

an unclean hands defense, a defendant must show that the plaintiff has engaged in ‘inequitable

conduct or bad faith where the misconduct has a material relation to the equitable relief that

plaintiff seeks.” Id. at 533 (quoting Laugh Factory Inc. v. Basciano, 608 F.Supp.2d 549, 560

(S.D.N.Y. 2009)).

         In the case at bar, the Hotel has acted in bad faith by claiming now, in 2020, that it was not

bound to the Division A CBA and the arbitration agreement contained therein after it has enjoyed

the benefits of the same for seven (7) years. Further evidence of its bad faith is its convenient

omission from its pleadings that it assented to multi-employer bargaining through the Associated

Hotels in 2007 and never sent any notice of withdrawal from the same to the Union since then.

Instead, it allowed the Union to rely upon the representations of Saltzstein of Associated Hotels

that the Hotel would be bound to the Division A CBA in 2013 and the extension of the same in

2015, as well as the Hotel’s conduct over the course of seven (7) years whereby it consistently

manifested its intent to be bound to the Division A CBA. Equally egregious is the Hotel’s omission

from its pleadings the 2016 VSA under which its representative Judith Caplan, the very same

representative who was notified of the instant Arbitrations that are the subject of this Action,

expressly agreed to submit any disputes with the Union to the arbitration provisions of the Division

A CBA. The Hotel’s bad faith is further exhibited by its delaying the discharge arbitration initially

scheduled for May 15, 2020 to buy itself enough time to file its frivolous petition to stay the

arbitration. Hotel counsel requested to adjourn the May 15 arbitration hearing based upon a false
                                                   18
{00674835.I
              Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 21 of 24




claim that the Hotel had not received the hearing notice from the OIC (Caplan responded to such

notice) and the Hotel’s inability to participate in a hearing during the current COVID- 19 pandemic

crisis. Nevertheless, Impartial Chairperson Drogin granted the Hotel’s adjournment request, over

the Union’s objections, and attempted to re-schedule the hearing by offering the parties’ counsel

multiple hearing dates. However, Hotel counsel continued his dilatory tactics by refusing to

respond to such offer which resulted in Impartial Chairperson setting the hearing down for July 1,

2020 with the hearing notice sent by the OIC to the Hotel in June 19, 2020. The Hotel then waited

a week to file the instant Action, and over two (2) months from the original demand for arbitration,

to stay the Arbitrations which were scheduled to be heard within a few business days.

        Thus, for all of the above reasons, the Hotel’s proven bad faith negates any balancing of

the equities in this case in its favor.

                                                 D.

                  THE PUBLIC INTEREST DISFAVORS A STAY OF ARBITRATION

         The Hotel has failed to show that issuance of a stay of the Arbitration in this case serves

the public interest. In fact, the issuance of any stay of arbitration based upon the law and evidence

in this case would be contrary to the public interest.

         The fundamental principles of labor arbitration established in the Supreme Court’s

celebrated Steelworker Trilogy: United Steelworkers of America v. American Manufacturing Co.,

363 U.S. 564 (1960); United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S.

574 (1960); United Steelworkers of America v. Enterorise Wheel & Car Corp., 363 U.S. 593

(1960), have served the nation well by fostering reliance on arbitration, rather than strikes or

lockouts, as the preferred method of resolving disputes arising under the terms of a collective

bargaining agreement. AT&T Techs.. Inc. v. Communications Workers of Am., 475 U.S. 643, 648

(1986); Truck Drivers Local Union No. 807 v. Reg’l Imp. & Exp. Trucking Co., Inc., 944 F.2d
                                                  19
{OO674835~I   }
                Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 22 of 24




1037, 1043 (2d Cir. 1991) (citing Schneider Moving & Storage Co. v. Robbins, 466 U.S. 364, 371-

72 (1984). Strong federal policy favors arbitration of labor disputes, with all “doubts.     .   .   resolved

in favor” of arbitration, including the threshold issue of arbitrability. ~ AT&T Techs., 975 U.S.

at 647, 650-5 1; Abraham Landau Real Estate v. Bevona, 123 F3d. 69,74 (2~ Cir. 1997).

          In this case, in light of the CBA’s extraordinarily broad arbitration clause and the Union’s

demands for arbitration which, on their its face, clearly fall within the same, public policy

vigorously supports the Court resolving the arbitrability issue in favor of the Union and denying

the Hotel’s application to stay the arbitration.


                                                       H.

          THE HOTEL’S BAD FAITH WARRANTS AN AWARD OF ATTORNEY’S FEES

          While Section 301 does not expressly provide for the recovery of attorneys’ fees, courts

may award such relief pursuant to their equitable powers when “opposing counsel acts in bad faith,

vexatiously, wantonly, or for oppressive reason.” New York Hotel & Motel Trades Council v. CF

43 Hotel. LLC. No. 16 CIV. 5997 (RMB), 2017 WL 2984168, at *5 (S.D.N.Y. June 14, 2017);

Trustees of the New York City Dist. Council of Carpenters Pension Fund v. Formula 1 Builders,

LLC, No. 1 :17-CV-1234-GHW, 2017 WL 1483369, at *4 (S.D.N.Y. Apr.25, 2017). “[Am award

of attorneys’ fees      .   .   .   further[s] the federal policy in favor of settling labor disputes by

arbitration.” Formula 1, 2017 WL 1483369 at *5 (citing Local 97. Int’l Bhd. of Elect. Workers v.

Niagara Mohawk Power Corp., 196 F.3d 117, 124 (2d Cir. 1999)). Accordingly, courts find

attorneys’ fees warranted in cases where employers refUsed to accede to the arbitration

process. See Washington Hosp. Ctr. v. Sew. Employees Int’l Union Local 722. AFL-CIO, 746

F.2d 1503 (D.C. Cir. 1984) (finding a hospital’s refusal to submit certain grievances to arbitration

sufficiently frivolous and unreasonable to warrant a fee award); see also CF 43 Hotel, 2017 WL


                                                        20
(00674835-I }
           Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 23 of 24




2984168, at *6 (awarding fees for refusal to comply with arbitration award); In Matter of

Arbitration Between P.M.I. Trading Ltd. v. Farstad Oil. Inc., No. 00 CIV. 7120 (RLC), 2001 WL

38282, at *4 (S.D.N.Y. Jan. 16, 2001) (same); Saudi Iron & Steel Co. v. Stemcor USA, Inc., No.

97 CIV. 5976 (DLC), 1997 WL 790746, at *3 (S.D.N.Y. Dec. 23, 1997) (same).

        In this case, the Hotel’s multiple acts of misconduct cannot be understood except as coming

in bad faith, vexatiously, wantonly and for oppressive reasons. The Hotel fails to prove any

irreparable harm. The Hotel then ignores longstanding authority that a non-signatory may be bound

to a collective bargaining agreement through multi-employer bargaining, as is the case here. It also

fails to bring to the Court’s attention that it acted consistently over the course of seven (7) years

of being bound to the Division A CBA, including an e-mail from Hotel counsel in 2017 essentially

acknowledging the same. Most glaring of the Hotel’s omissions in its pleadings is the absence of

the 2016 VSA under which the Hotel expressly agreed to arbitrate any disputes with the Union in

accordance with the arbitration provisions of the Division A CBA. The Hotel demands the

extricating drastic remedy of injunctive relief while reeking of unclean hands and would upend

decades-old public policy favoring arbitration, not the courts, in resolving just such labor disputes

as the Hotel wrongly brings here. Under all these circumstances, the Hotel should pay for its bad

faith vexatious conduct by an award of attorney’s fees to the Union.



                                          CONCLUSION

         For the reasons set forth above, the Court should deny the Hotel’s motion for a TRO and

preliminary injunction to stay arbitrations demanded by the Union and dismiss the Hotel’s petition

to stay the same in its entirely. Further, the Court should exercise its discretion and award the

Union its attorneys’ fees in light of Hotel’s counsel’s bad faith in bringing an action to stay

arbitration where based upon undisputed facts and well settled law, the dispute submitted to

                                                 21
{00674835.l}
           Case 1:20-cv-04914-AKH Document 13 Filed 06/29/20 Page 24 of 24




arbitration was undeniably arbitrable, as well as such other relief to the Union that this Court deems

fair and appropriate.

Dated: New York, New York
       June 29, 2020
                                                       ~1




                                                                    .i@pittalaw.com)
                                                              120 Broadway, 28Lh Floor
                                                              New York, New York 10271
                                                              (212) 652-3890 (phone)
                                                              (212) 652-3891 (fax)




{00674835-I)
